Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00499-CV

                             In the Interest of A.N.A., a Child

                From the 150th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-PA-01683
                   Honorable Charles E. Montemayor, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

       In accordance with this court’s memorandum opinion of this date, the trial court’s
termination order is AFFIRMED. The motion to withdraw filed by A.S.’s counsel is GRANTED.

      SIGNED December 4, 2013.


                                              _____________________________
                                              Karen Angelini, Justice